Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/053,711.  All claims have been examined and are currently pending.
	Regarding 101, the claim recites multiplying various characteristic components of a signal, where this is done to enhance the pitch of an output audio signal which originated from an input audio signal, to ultimately improve the naturalness of a decoded voice signal. 
	Claim 5 recites A non-transitory computer-readable recording medium. 
The claims are therefore 101 compliant.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-5 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach pitch emphasis that obtains an output signal by executing pitch enhancement processing on each of time segments of a signal originating from an input audio signal: 

obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment for the time n, ἠ-th power of a pitch gain σo of the time segment, and a predetermined constant Bo, to (2) the signal of the time n, ἠ being a value greater than 1.  
.

	The application at hand teaches:
[0001] This invention relates to analyzing and enhancing a pitch component of a sample sequence originating from an audio signal, in a signal processing technique such as an audio signal encoding technique.
 [0002] Typically, when a sample sequence such as a time-series signal is subjected to lossy coding, the sample sequence obtained during decoding is a distorted sample sequence and is thus different from the original sample sequence. 
[0007] With the foregoing in view, an object of the present invention is to realize pitch enhancement processing having little unnaturalness even in time segments for consonants, and having little unnaturalness to listeners caused by discontinuities even when time segments for consonants and other time segments switch frequently

[0018] The voice pitch emphasis apparatus according to the first embodiment analyzes a signal to obtain a pitch period and a pitch gain, and then enhances the pitch on the basis of the pitch period and the pitch gain. In the present embodiment, when pitch enhancement processing is carried out on an input audio signal in each of time segments, using a result of multiplying a pitch component corresponding to the pitch period by the pitch gain, the pitch component is multiplied by η-th power of the pitch gain rather than by the pitch gain itself. Note that η>1. Consonants have a property of having a smaller periodicity than vowels, and thus a pitch gain obtained by analyzing an input signal will be a lower value for consonant time segments than for vowel time segments. Note that this pitch gain is normally a value less than 1, excluding exceptional cases. According to the present embodiment, to solve the above-described 

[0046] This pitch enhancement processing achieves an effect of reducing a sense of unnaturalness even in consonant frames, and reducing a sense of unnaturalness even if consonant frames and non-consonant frames switch frequently and the degree of emphasis on the pitch component fluctuates from frame to frame.


Regarding claim 1 Kim et al (2009/0306971), the closest art of record, teaches A pitch emphasis apparatus that obtains an output signal by executing pitch enhancement abstract audio signal quality enhancement apparatus and method; pitch enhancement), the apparatus comprising: 
a pitch enhancing unit that carries out the following as the pitch enhancement (abstract: pitch enhancement unit) processing: 
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by 
extracting a pitch period for a segment and multiplying the classified audio signal by the gain for that segment  (fig 1; abstract: a pitch calculating unit to extract a pitch period of an audio signal, generate an output signal by multiplying each of the classified audio signals with respect to each of the plurality of frequency bands by the gain, thereby enhancing quality of the audio signal;
38: The pitch calculating unit 210 may extract a pitch period of the received voice signal. The pitch calculating unit 210 may calculate a correlation coefficient of the received voice signal. The pitch calculating unit 210 may calculate the pitch period of the received voice signal based on the calculated correlation coefficient.
[0042] The pitch calculating unit 210 may divide the received voice signal into time frames, and calculate a pitch period of each of the divided time frames. The voice sound determining unit 230 may distinguish a voice sound frame from a voiceless frame with respect to each of the divided time frames based on the calculated pitch period.
[0044] The pitch enhancement unit 250 may determine a gain based on a volume of each of the classified voice signals. The enhancement unit 250 generates a pitch-enhanced voice signal by multiplying each of voice signals classified with the gain with respect to the plurality of frequency bands.
[0137] The temporal envelope variation calculator 1330 may calculate a variation of the temporal envelope based on a ratio of a temporal envelope of an audio signal corresponding to a following frame to a temporal envelope of an audio signal corresponding to a previous frame.
[0138] The gain determiner 1340 may determine a gain based on the variation of the temporal envelope and an input. The gain determiner 1340 may determine gains respectively for a frequency band and time frame.
[0139] The temporal envelope enhancer 1350 may generate output signals respectively corresponding to the frequency band and the time frame by multiplying each of the audio signals by the gain, the audio signals being a result of the dividing of the transformed audio signal according to the plurality of time frames.

But does not specifically teach
obtaining an output signal for each of times n in each of the time segments, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time further in the past than the time n by a number of samples To corresponding to a pitch period of the time segment for the time n, ἠ-th 


	Other closely related references teach:
Oshikiri 2012/0296659
[0094] In encoding apparatus 300 shown in FIG. 7, CELP decoding section 301 performs decoding processing on CELP encoded data inputted from CELP encoding section 101, generates a CELP decoded signal, outputs the generated CELP decoded signal to T/F transform section 103, decodes a pitch gain generated upon decoding processing and outputs the decoded pitch gain to characteristic parameter encoding section 302. Here, the pitch gain is a gain value by which an adaptive vector used for CELP encoding (vector generated in an adaptive codebook that stores past excitation signals) is multiplied. Furthermore, the pitch gain corresponds to the strength of periodicity of an input signal. The pitch gain increases when, for example, the input signal has strong periodicity such as a vowel, whereas the pitch gain decreases when the input signal has weak periodicity such as a consonant.
[0095] Characteristic parameter encoding section 302 calculates a characteristic parameter and performs encoding to generate characteristic parameter encoded data using the CELP decoded transform coefficient inputted from T/F transform section 103, the input transform coefficient inputted from T/F transform section 105 and the pitch gain inputted from CELP decoding section 301.

Paranjpe et al (2009/0287481)
A speech enhancement system improves speech conversion within an encoder and decoder (abstract).
[0026] When a speech enhancement system has inverse filtered the formant shape, a residual signal that models the possibly mixed noise plus periodic excitation may be created. The spectral enhancement system's noise-robust parameter estimation information may be utilized by a speech encoder's model parameter estimation process. 


Kawashima et al (2009/0061785)
A scalable decoder capable of avoiding deterioration in subjective quality of a listener (abstract). 
[0081] Particularly, when the influence of the enhancement layer decoded speech signal is high and sound quality of the enhancement layer decoded speech signal deteriorates due to interpolation, there is a high possibility that a disagreeable sensation is experienced, and it is necessary to attenuate the power of the enhancement layer decoded speech signal. Further, when the influence of the enhancement layer decoded speech signal is high, power is not concentrated in the core layer decoded speech signal, and so a speech interval mainly contains a background noise interval and a consonant interval instead of a vowel interval where pitch period components exist clearly. Therefore, in such case, it is preferable to attenuate the pitch gain coefficients that are the gain coefficients for an adaptive codebook output where past excitation signals are repeatedly used. For example, when influence PI [t-1] is equal to or greater than a predetermined value, gain attenuation rate calculating section 230 sets the degree of attenuation for the pitch gain coefficient Gep[t] greater than when influence PI[t-1] is less than the predetermined value. The gain attenuation rate Gatt[t] set for the pitch gain coefficient Gep[t] for the purpose of executing the above-described control is outputted to gain attenuation section 143.



Suzuki et al 2005/0165608
28: a pitch enhancement coefficient calculating part which calculates pitch enhancement coefficients from the abovementioned residual signal, and a pitch enhancement filter which is constructed by the abovementioned pitch enhancement coefficients, wherein a residual signal is determined by inputting the abovementioned input voice into the abovementioned inverse filter, a residual signal whose pitch periodicity is enhanced is determined by inputting the abovementioned residual signal into the abovementioned pitch enhancement filter, and the output voice is determined by 



Choi et al 2003/0074192
15:  The pitch detector is connected to the LP analysis block of the content extraction module. The pitch detector classifies the band filtered speech signal as one of a voiced signal and an unvoiced signal. The naturalness enhancement module is connected to the content extraction module and the pitch detector. The naturalness enhancement module includes a means for extracting parameters from the LP residual signal, where for an unvoiced signal the extracted parameters include pitch and gain and for a voiced signal the extracted parameters include pitch, gain and excitation level. A quantizer quantizes the extracted parameters and generating quantized parameters.



Gao 2002/0103638

36: [0036] A pitch enhancement is used in a predictable manner to add pulses to the output from the fixed subcodebooks but without requiring any additional bits to encode this additional information. The pitch lag is calculated in an adaptive codebook portion of the speech encoder/decoder. These additional pulses result in encoded speech that more closely approximates the voiced speech. In the improvement, an adaptive pitch gain and a modifying factor are used to enhance the pulses from the fixed subcodebooks differently for different subcodebooks. These techniques are used in such a manner that no extra bits of data are added to the bitstream that constitutes the output of an encoder or the input to a decoder.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655